

116 S1565 IS: Corps of Engineers Flood Control Civilian Advisory Council Act
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1565IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Hawley (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a Corps of Engineers Flood Control Civilian Advisory Council, and for other purposes.1.Short titleThis Act may be cited as the Corps of Engineers Flood Control Civilian Advisory Council Act.2.Corps of Engineers Flood Control(a)Advisory Council(1)In generalThere is established a Corps of Engineers Flood Control Civilian Advisory Council (referred to in this section as the Advisory Council).(2)Membership(A)In generalThe Advisory Council shall be composed of—(i)2 members from each of—(I)the State of Montana;(II)the State of North Dakota;(III)the State of South Dakota;(IV)the State of Nebraska;(V)the State of Iowa;(VI)the State of Kansas; and(VII)the State of Missouri; and(ii)representatives of—(I)the agriculture industry;(II)the river commerce industry; and(III)other related industries, as determined by the President.(B)SelectionMembers of the Advisory Council shall be appointed by the President, based on the recommendations of the Senators of the States described in subparagraph (A)(i).(C)DeadlineMembers of the Advisory Council shall be appointed by not later than 90 days after the date of enactment of this Act.(3)MeetingThe first meeting of the Advisory Council shall be not later than 90 days after the date of enactment of this Act.(4)DutiesThe Advisory Council shall—(A)develop recommendations on how to best revise the Missouri River Mainstem Reservoir System Master Water Control Manual to prioritize flood control and navigation;(B)submit to the Secretary of the Army, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes those recommendations; and(C)make the report under subparagraph (B) publicly available.(5)Compensation(A)In generalExcept as provided in subparagraph (B), the members of the Advisory Council shall serve without compensation.(B)Travel expensesThe members of the Advisory Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Advisory Council.(C)TreatmentThe members of the Advisory Council shall not be considered to be Federal employees.(6)No new fundsNo new funds are authorized to be appropriated to carry out this subsection.(7)TerminationThe Advisory Council shall terminate on the date that is 1 year after the date of the first meeting of the Advisory Council under paragraph (3).(b)RevisionTo the maximum extent practicable and after considering the recommendations of the Advisory Council under subsection (a)(4), the Chief of Engineers shall revise the Missouri River Mainstem Reservoir System Master Water Control Manual to prioritize flood control and navigation.